 ROHM & HAASCOMPANY147Rohm&Haas CompanyandUnitedGlass andCeramic Workers of North America and its LocalUnions Nos. 88 and 90,AFL-CIO-CLC,1 Peti-tioners. Case4-UC-22June 9, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH, AND JENKINSUpon a petition duly filed under Section 9(b) ofthe National LaborRelationsAct, as amended, ahearing was held before Milton S. Maclasky, Hear-ing Officer. All parties appeared at the hearing andwere given full opportunity to participatetherein.On December 3, 1968, the Regional Director forRegion 4 issued an order transferring the case totheNational Labor Relations Board. Thereafter,the Employer and the Petitioner filed briefs withthe Board.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record, the Board finds:The Employer is a multidivision Delaware cor-porationwith its headquarters in Philadelphia,Pennsylvania.The chemical division, involvedherein,isengagedin the production of chemicalsand chemical supplies at five plants in variousStates of the United States.'The Petition seeks to combine into one bargain-ing unit three separate existing bargaining units oftheEmployer's employees which it represents.Thus, the Petitioner seeks an order combining intoone multiplant unit the production and the main-tenance units at the Bristol, Pennsylvania,3 plantand the production and maintenance unit' at theKnoxville,Tennessee,' plant.Alternatively, thePetitioner seeks an election among the employeesineach of the separate units to determine thepreference of these employees concerning their in-clusion in one multiplantunit.The Employer con-tends that the petition should be dismissed becausecombining these units into a single unit either byorder or by use of the Board's election process isbeyond the Board's authority and because the unitsought is inappropriate.The Bristol plant employs about 1,400 em-ployees, while the Knoxville plant employs about1,000. Both manufacture plexiglass, emulsions, andvarious other chemicals. The other plants in thedivision also manufacture chemicals,some similarto those made at Bristol and Knoxville. Someproducts and materials are shipped between Bristoland Knoxville, and to and from them and otherdivision plants.Since 1949, the Petitioner has made numerousproposals in contract negotiations requesting jointbargaining for the Bristol and Knoxville plants.Beginningin 1966 and continuing to date, the Em-ployer engaged in "coalition" bargaining with thePetitioner for the Bristol and Knoxville units itrepresents, and Oil, Chemical and Atomic Workers,for the Houston employees it represents. That is,the Petitioner attended the Houston negotiations,and vice versa. In 1966, and again in 1968, theseUnions also requested multiplant bargaining onfringes,without success. The Employer's positionhas always been to reject multiplant bargaining.The Employer's labor relations policies areestablishedat its mainoffice in Philadelphia by themanager of industrial relations. Although he isresponsible for the negotiations at each plant, he isassisted at each by a bargaining team of which themanager and personnel manager of the plant in-volved are members.The Petitioners are referred to herein as the PetitionerTThe chemical division plants and their representative status are as fol-lows Note that in this tabulation the symbol M indicates maintenance andthe symbol P indicates productionLocationUnitUnionRepresentingEmployeesBristol, Pa.PPetitionerBristol, Pa.MPetitionerKnoxville,Tenn.P&MPetitionerHouston,TexasP&MOil, Chemical& Atomic Wkrs.183 NLRB No. 20Louisville, Ky. PUnorganizedMFireman'sBridesburg, Pa. PMOilersUnorganizedOperatingEngineers'The Bristolplant consists of two separatelycertifiedunits In November1946 the Board certified (Case 4-R-2200)the International Petitioner asthe bargaining representative for the production and service employeesThe International Petitioner was certified by the Board(Case 4-RC-871)inOctober 1950 as the bargaining representative of the maintenance em-ployees' In November 1943 the Board certified(Case 10-R-1013) the Interna-tional Petitioner as the bargaining agent for the production and main-tenance employees427-258 O-LT - 74 - 11 148DECISIONSOF NATIONALLABOR RELATIONS BOARDThe plant personnel manager administers thelocalcontract;he is responsible to the plantmanager, who in turn is responsible to the vice pres-ident of production. The manager of industrialrelations decides at the final step of the grievanceprocedure whether to settle a grievance or go to ar-bitration.Supervisors and executives have been promotedfrom one plant to another, but there has been vir-tuallyno interchange or transfers of unit em-ployees.Moreover, there is no contract interplantseniority or transfer rights. There is one pension,life, and medical insurance plan for all employeesin the chemical division.The Petitioner herein is the same labor organiza-tion asthat involved inLibbey-Owens-Ford GlassCompany5andPPG Industries, Inc.,6and it seeks atype of reliefsimilar tothat which it sought in thosecases.Thus, it would have the Board certify thethree existing separate units as a multiplant unit, orconduct elections at the separate units to determinethewishes of these employees on this question,although there is no established multiplant unit andthe Petitioner does not represent any employees atthe three other chemical plants of this Employer,some of whom are represented by other unions andsome are unrepresented.In our view, the multiplant unit herein sought isone which the Board would not find appropriate onany basis except agreement of the parties. Thus,this array of units which the Petitioner would haveus merge isnot identifiable as an employer adminis-trative division, as geographically related, or as re-lated by a history of bargaining. As we explained inPPG Industries, Inc., supra,where, as here, thesetests are not met, there must be some showing thatthe separate units belong "in the overall unit" byvirtue of such factors as common terms and condi-tions of employment, substantial uniformity of wagesystems and fringe benefits, substantial integrationof operations, interchange of employees across unitlines,and the like. Such a showing has not beenmade in thiscase. There is no interchange of em-ployees acrossunit linesand no interplant seniorityor transfer rights. As revealed by the collective-bar-gaining agreement, the wage systems are markedlydifferent. Local plant and personnel managers have5 169 NLRB 126, MembersFanningand Jenkins dissenting6 180 NLRB 477, Member Zagoria concurring, Chairman McCullochand Member Browndissenting'At the hearing, the Employer introduced evidence concerning thesubstantial authority over labor relations at theirplants, including contract administration and par-ticipationinnegotiationsandhandlingofgrievances.On the basis of the foregoing, we find that therecord affords an inadequate basis for a finding thatthe three existing units have merged into a singleoverall two-plant unit.In theLibbey-Owens-Ford Glass CompanyandPPG Industries, Inc.,cases,we set forth reasonswhy we believe the Board is without statutoryauthority to conduct elections in these circum-stances.We adhere to those views. Accordingly, weshall dismiss the petition in its entirety.7ORDERIt is hereby ordered that the petitionherein be,and it herebyis, dismissed.Member McCulloch, concurring:While I agree that the petition herein should bedismissed, I do not entirely agree with the rationaleupon which my colleagues reach the same conclu-sion.Rather, I find this case factually distinguish-able fromLibbey-Owens-Ford, supra,inwhich Ijoined in directing elections, andPPG Industries,supra,inwhich I dissented and would also havedirected elections. In each of those cases, there wasan established multiplant unit long adhered to bythe parties in the conduct of their labor relations,and the elections directed therein could only haveresulted in increasing the scope of the already exist-ing multiplant unit into a larger appropriate mul-tiplant bargaining unit. In this case, on the otherhand, the parties have bargained solely on the basisof units of plantwide or narrower scope. Thus thereisno history or pattern of multiplant bargaining,and the multiplant unit which the Petitioner seeksherein to have created, over the Employer's objec-tions,would not be appropriate under the tradi-tional objective standards applied by the Board. Asthere is therefore no basis for ordering the mergerof the existing separate appropriate units, or forconducting elections, I concur in the dismissal ofthe petition.guard status of certain employees in the Knoxville unit However,neitherthe Petitioner nor the Employer requests clarification of the status of theseemployees,and we shall make no determination as to them